DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species 4 (Fig. 5) in the reply filed on 1/27/22 is acknowledged. Applicant indicated that claims 6, 11-12, and 14 should be withdrawn. However, claims 6 and 11-12 refer to materials of elements, and while there is no explicit teaching in the text regarding Fig. 5 of these materials, it is clear that other disclosure to generic aspects of the application supports these materials being in the elements of Fig. 5. Thus, they are not withdrawn. Also, there are claim interpretation of the language of claims 7+11+13 and 7+11+14 that read on Fig. 5 currently. Thus, claims 1-20 are pending and no claims are presently withdrawn.

Specification
The abstract of the disclosure is objected to because it contains 185 words, exceeding the 150 word limit. See MPEP § 608.01(b).

Claim Objections
Please change “the phase change material” in claim 12 to “the phase change material of the data storage pattern”. This will make the claim clearer. This language was used in the analogous claim 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 3, 7, 9, 15, 17, 18, and 20 each recite the limitation “self-aligned.”  The metes and bounds of the claimed limitation can not be determined for the following reasons: it is unclear what is required by the term “self-aligned” above and beyond merely being “aligned.”
In a different, but similar technical field, the term “self-aligned” can refer to source/drain regions of MOSFETs that are formed by doping a substrate by using a gate as a mask, and thus the source/drain regions are aligned to the gate. There is no disclosure in the instant Application that would be understood as being analogous. 
	Claims 2-6 depend from claim 1; claims 8-14 depend from claim 7; claims 16-20 depend from claim 15. The dependent claims inherit the deficiencies of the claim from which they depend, without remedying them.
	If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Interpretation
Because certain limitations are unclear, as explained in the 112(b) rejections, for purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: “self-aligned” will be interpreted as “aligned.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2006/0246712 A1 (“Kim”).

Kim teaches:

    PNG
    media_image1.png
    358
    376
    media_image1.png
    Greyscale


1. A semiconductor device (Fig. 3), comprising: 
a selector structure (comprising 34, 32, and top sub-layers of 30; note para 50 indicates that 30 may comprise “some combination of these films”; because 30 is a shared electrode, it is reasonable to interpret that one or more “of these films” near 32 is in the selector structure and one or more “of these films” near 18 is in the data storage structure); and 
a data storage structure (bottom sub-layers of 30, 28, 26/24) on (i.e. contacting) the selector structure, 
wherein the selector structure includes a first selector electrode 34, a selector pattern 32 on (i.e. contacting) the first selector electrode, and a second selector electrode (top sub-layers of 30) on (i.e. contacting) the selector pattern, 
wherein the data storage structure includes a first conductive pattern (bottom sub-layers of 30), a data storage pattern 28 on (i.e. contacting) the first conductive pattern, and a second conductive pattern 26/24 on (i.e. contacting) the data storage pattern, 
wherein a width of at least a portion of the data storage pattern 28 is smaller than a width of the selector pattern 32, 
wherein at least one sidewall of the second conductive pattern 26/24 is self-aligned with at least one sidewall of the data storage pattern 28 (at the interface of 26 and 28),
wherein a width of at least a portion of the second conductive pattern 26/24 is smaller than a width of the selector pattern 32, and 

(all “widths” are interpreted as horizontal dimension, as shown in Fig. 3).
.  
2. The semiconductor device of claim 1, wherein the data storage pattern is in contact with the first conductive pattern and the second conductive pattern (Fig. 3).  

3. The semiconductor device of claim 1, wherein a sidewall of the selector pattern is self-aligned with a sidewall of the first selector electrode and a sidewall of the second selector electrode (Fig. 3).

4. The semiconductor device of claim 1, wherein the selector pattern is in contact with the first selector electrode and the second selector electrode (Fig. 3).  

5. The semiconductor device of claim 1, wherein the data storage pattern includes a phase change material (para 27).  

6. The semiconductor device of claim 5, wherein the selector pattern includes a chalcogenide-based material (para 28) different from the phase change material of the data storage pattern (28 changes phase, see para 37, 41-45; 32 does not change phase, see para 28, and the materials of 32 are disclosed in para 46-48; the materials are clearly intended to be different because one material changes phase and the other does not, and if the materials were the same, both would change phase).  

7. A semiconductor device, comprising: 
a first conductive line 36; 
a second conductive line 14 disposed on (“on” interpreted as “over”; rotate Fig. 3 by 180 degrees) the first conductive line; 
a selector structure (comprising 34, 32, and top sub-layers of 30; note para 50 indicates that 30 may comprise “some combination of these films”; because 30 is a shared electrode, it is reasonable to interpret that one or more “of these films” near 32 is in the selector structure and one or more “of these films” near 18 is in the data storage structure) disposed between the first conductive line and the second conductive line; and 
a data storage structure (bottom sub-layers of 30, 28, 26/24) disposed between the first conductive line and the second conductive line, 

wherein the selector structure includes a first selector electrode 34, a selector pattern 32 on the first selector electrode, and a second selector electrode (top sub-layers of 30) on the selector pattern, 

wherein the data storage structure includes a first conductive pattern (bottom sub-layers of 30), a data storage pattern 28 on the first conductive pattern, and a second conductive pattern 26/24 on the data storage pattern, 


wherein at least one sidewall of the second conductive pattern 26/24 is self-aligned with at least one sidewall of the data storage pattern 28 (at the interface of 26 and 28),
wherein a width of at least a portion of the second conductive pattern 26/24 is smaller than a width of the selector pattern 32, and 
wherein a width of at least a portion of the first conductive pattern 28 (near 30)  is greater than a width of at least a portion of the second conductive pattern 26/24  
 (all “widths” are interpreted as horizontal dimension, as shown in Fig. 3).

8. The semiconductor device of claim 7, wherein the data storage pattern is in contact with the first conductive pattern and the second conductive pattern (Fig. 3).  

9. The semiconductor device of claim 7, wherein a sidewall of the selector pattern is self-aligned with a sidewall of the first selector electrode and a sidewall of the second selector electrode (Fig. 3).

10. The semiconductor device of claim 7, wherein the selector pattern is in contact with the first selector electrode and the second selector electrode (Fig. 3).  

11. The semiconductor device of claim 7, wherein the data storage pattern includes a phase change material (para 27).  

12. The semiconductor device of claim 11, wherein the selector pattern includes a chalcogenide-based material different from the phase change material (of the data storage pattern) (28 changes phase, see para 37, 41-45; 32 does not change phase, see para 28, and the materials of 32 are disclosed in para 46-48; the materials are clearly intended to be different because one material changes phase and the other does not, and if the materials were the same, both would change phase).

13. The semiconductor device of claim 11, wherein the first conductive pattern is disposed between the data storage pattern and the second selector electrode (Fig. 3).  

14. The semiconductor device of claim 11, wherein the second conductive pattern is disposed between the data storage pattern and the first selector electrode (Fig. 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0243980 A1 (“Fukumizu”) in view of Kim.
Fukumizu teaches:

    PNG
    media_image2.png
    570
    476
    media_image2.png
    Greyscale


15. A semiconductor device (Figs. 11A-11B), comprising: 
a first conductive line 20; 
a second conductive line 50 disposed on the first conductive line; 
a third conductive line 20a disposed on the second conductive line; 


a lower data storage structure 40 disposed between the first conductive line and the second conductive line; 
an upper selector structure 30 disposed between the second conductive line and the third conductive line; and 
an upper data storage 40 structure disposed between the second conductive line and the third conductive line, 

wherein the lower data storage structure includes 
a first lower conductive pattern 42, 
a lower data storage pattern 44 on the first lower conductive pattern, and 
a second lower conductive pattern 46 on the lower data storage pattern.


Fukumizu does not explicitly teach:
wherein the lower selector structure includes 
a first lower selector electrode, 
a lower selector pattern on the first lower selector electrode, and 
a second lower selector electrode on the lower selector pattern, 

wherein a width of at least a portion of the lower data storage pattern is smaller than a width of the lower selector pattern, 

wherein a width of at least a portion of the second lower conductive pattern is smaller than a width of the lower selector pattern, and 
wherein a width of at least a portion of the first lower conductive pattern is greater than a width of at least a portion of the second lower conductive pattern. 


Kim teaches:
wherein the lower selector structure (comprising 34, 32, and sub-layers of 30 near 32; note para 50 indicates that 30 may comprise “some combination of these films”; because 30 is a shared electrode, it is reasonable to interpret that one or more “of these films” near 32 is in the selector structure and one or more “of these films” near 18 is in the data storage structure; in the combination of Kim and Fukumizu, Kim’s 34/32/part of 30 near 32 corresponds with Fukumizu’s selector 30 and Kim’s parts of 30 near 28, and 28, and 26/24 corresponds with 42/44/46 of Fukumizu) includes 
a first lower selector electrode 34, 
a lower selector pattern 32 on the first lower selector electrode, and 
a second lower selector electrode (parts of 30 near 32) on the lower selector pattern, 

wherein a width of at least a portion of the lower data storage pattern is smaller than a width of the lower selector pattern (Fig. 3), 

wherein a width of at least a portion of the second lower conductive pattern is smaller than a width of the lower selector pattern (Fig. 3), and 
wherein a width of at least a portion of the first lower conductive pattern is greater than a width of at least a portion of the second lower conductive pattern (Fig. 3). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Kim, including the geometry of 24/26/28/30/35/34 to the invention of Fukumizu. The motivation to do so is that the combination produces the predictable results of having the shapes/geometries of the heater and of the phase change memory material such that lower levels oc current are required to switch the memory state (para 14, 17) and better adhesion exists (para 15, 17). 

Fukumizu and Kim together further teach and/or suggest as obvious to one of ordinary skill in the art:

16. The semiconductor device of claim 15, 
wherein the lower data storage pattern is in contact with the first lower conductive pattern and the lower second conductive pattern (taught individually in both Fukumizu and Kim), and 


17. The semiconductor device of claim 15, wherein a sidewall of the lower selector pattern is self-aligned with a sidewall of the first lower selector electrode and a sidewall of the second lower selector electrode (Fukumizu, Fig. 11).  

18. The semiconductor device of claim 15, wherein the upper selector structure includes 
a first upper selector electrode, a upper selector pattern on the first upper selector electrode, and a second upper selector electrode on the upper selector pattern (Kim’s selector has all three layers in 34/32/30, and this structure would be substituted for Fukumizu’s 30 wherever 30 exists), 

wherein the upper data storage structure includes 
a first upper conductive pattern, a upper data storage pattern on the first upper conductive pattern, and a second upper conductive pattern on the upper data storage pattern (each of Fukumizu’s data storage patterns 42/44/46 have this structure; Kim’s data storage pattern as described in claim 15 has this structure), 

wherein a width of at least a portion of the upper data storage pattern is smaller than a width of the upper selector pattern, wherein at least one sidewall of the second 

19. The semiconductor device of claim 18, 
wherein the upper data storage pattern is in contact with the first upper conductive pattern and the upper second conductive pattern, and wherein the upper selector pattern is in contact with the first upper selector electrode and the second upper selector electrode (the Fukumizu/Kim combination would have these limitations when substituting Kim’s 34/32/30/28/26/24 for Fukumizu’s 30/40 in Fig. 11).  

20. The semiconductor device of claim 18, wherein a sidewall of the upper selector pattern is self-aligned with a sidewall of the first upper selector electrode and a sidewall of the second upper selector electrode (the Fukumizu/Kim combination would have these limitations when substituting Kim’s 34/32/30/28/26/24 for Fukumizu’s 30/40 in Fig. 11).

Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited. US 2015/0349255 A1 (“Pellizzer”) teaches a Z-shaped storage electrode 22 having a narrow section in its middle. US 2016/0012889 A1 (“Shepard”) teaches a storage material 172 having an hourglass shape due to SiNx material 197 at its sides. US 2015/0325627 A1 (“Redaelli”) teaches a heater electrode that has a narrower width than the width of the phase change material (see cover figure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.